112 F.3d 515
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Kevin B. DICKINSON, Plaintiff-Appellant,v.Charles ELLIOTT, CSO, Defendant-Appellee.
No. 96-15453.
United States Court of Appeals, Ninth Circuit.
Submitted April 21, 1997.*Decided April 23, 1997.

Before:  BROWNING, THOMPSON, and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
Kevin Dickinson, an Arizona State prisoner, appeals pro se the district court's summary judgment for the defendant in his 42 U.S.C. § 1983 action.  Dickinson alleged that the defendant denied him meaningful access to the courts and retaliated against him for exercising his constitutional rights.  We dismiss this appeal for lack of jurisdiction.


3
Although the parties did not raise the question of our jurisdiction, we have an obligation consider jurisdictional issues sua sponte.  See WMX Technologies, Inc. v. Miller, 104 F.3d 1133, 1134 (9th Cir.1997).  Without a Fed.R.Civ.P. 54(b) certification, orders dismissing some but not all of the claims are not final, appealable orders under 28 U.S.C. § 1291, and therefore, we lack jurisdiction to consider them.  See Frank Briscoe Co, v. Morrison-Knudson Co., 776 F.2d 1414, 1416 (9th Cir.1985).  Here, the district court has yet to address Dickinson's access to courts claim, and Dickinson did not seek a Rule 54(b) certification.  Accordingly, we lack jurisdiction to hear this appeal.  See id.


4
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3